Case 4:20-cr-10002-KMM Document 27 Entered on FLSD Docket 02/24/2020 Page 1 of 3



                                                              :
                                                              h
                              UN ITED STA TES DISTR ICT C OU RT
                              SO UTH ERN DISTR ICT OF FLO RID A

                                CA SE NO .20-10002-CR -K M M /LSS

   UNITED STATES O F AM ER ICA

   VS.

   LYUY O U LIA O,

          D efendant.
                                                /

                                       FA CTU AT,PRO FFER

          The United StatesAtlorney'sOffice forthe Southern D istrictofFlorida apdthe defendant,

   Lyuyou Liao,personally and through hiscounsel,stipulate and agree thatthe inform ation stated
                                %                        .



   herein istrgeand accurate and a sufficientbasisforthe defendant'splea ofguilty to aviolation of

   Title 18,United States Code,Section 795,as charged in this case. H ad this case proceeded to

   t'
    rial,thedefendantstipulatesandagreesthastheUnited Stateswouldhaveproventhefactjalleged

   below beyond a reasonable doubt:

                 NavalAirStation('$
                                  NAS'')keyW est,TrumanAnnex,locatedinM orlroeCounty,
   in the Southern D istrict of Florida,is a vitalm ilitary and navalinstallation,w ithin the scope of

   Title l8,United States Code, Section 795,adm inistered and secured by the D epartm entof the

   N avy. A ccess to NA S Key W est,Tnlm an A nnex,is restricted and photography ofN A S Key
           PJ

   W est,TrumanAnnex,isprohibited unlesstheinstallation'scommanding officerorotherhigizer
   authority jrantssuchperm ission.
                 JlArlT-south - located w ithin NA S K ey W est,Trum an Annex - isa subordinate

   com m and oftheU nited StatesSouthern Com m and,w ithin the Departm entofD efense,and isalso

   avitalmilitaryinstallation,withinthescopeofTitie18,UnitedStatesCode,Section795.
Case 4:20-cr-10002-KMM Document 27 Entered on FLSD Docket 02/24/2020 Page 2 of 3




                    A separately secured satellite dish and antennafarm (ttheFann hardware''),is
       located w ithin N A S K ey W est,Trum an Annex,underthe control of J1A TF-South. The Farm

   hardw are isvitalm ilitary equipm ent. A ccessto theFarm hardware isrestricted and photography

   ofthe Farm hardw are isprohibited unlessthe JlA-lT -south com m anding officer orotherhigher

   authority grants such perm ission.

             4.     On D ecem ber26,2019-
                                        ,Lytlyou Liao,a Chinese nationalwho can speak and read

   English, entered thç property of NA S K ey W est, Trum an Annex, without perm ission of the
   '

   com m anding officer and/or any other higher authority, by walking and clim bing around the
                                     .                                                   -
                               y
   installation's fence line,and entering the m ilitary and navalproperty from the beach. Lyuyou

   Liao's circum venting the fence line w as capm red on surveillance video. The installation fence

   line contained m ultiple signs posting w arnings such as ûû
                                                             N O 'TRESSPA SSING '' and

   tW UTH ORIZED PER SON NEL ON LY .''

                    Lyuyou Liao took photographsand videoswhilehe was on thepropérty ofNAS
   Key       W est, Tnzm an        Alm exr
                                         ' including   an   M 174
                                                             .      video   with   the   file title:

   c4df0bf4ae2Rbfa8e211400a8cbd51be3b97e4a(assetforthiflCount1oftheIndictment). This
   video file captured imagesofthe Fanu hardwareand otherportionsof.NAS Key W est,Trtzman

   Annex.

                    Atnotim e,to include,butnotlim ited to,D ecem ber26,2019,did defendantLyuyou

   Liao ever obtain perm ission from the JG -l-F-south com m anding-officer,the N A S K ey W est,

   Trum anAhnex commanding officer,and/orany higherauthority,to accessorphotograph either
   J'
    IA -
       fF-south,orN A S K ey W est,Trum an Annex.

                    W ithin a shortperiod oftim e after Lyuyou Liao entered N AS Key W est,Trum an

   A nnex,Liao was detained and then arrested. Lyuyou Liao was carrying a digitalcam er
                                                                                      N
                                                                                        a and a
                                                                                             1
Case 4:20-cr-10002-KMM Document 27 Entered on FLSD Docket 02/24/2020 Page 3 of 3




   cellular telephone equipped w ith a cam era. Those digitaldevices w ere lawfully searched and

   forensically review ed. Each digital device contained photographs prohibited under Title 18,

   United States Code,Section 795,and Lyuyou Liao wasreéording a video atthe tim e ofhisarrest,

   which m adeclçarhew asin factthe individualw ho entered and photographedthem ilitary property

   w ithoutauthority.

                                                    Respectfully Subm itted,

                                                    ARJA N A FA JARD O ORSH AN
                                                    UN ITED STA TES A TTORN EY


   Date:z/z//zoz.
           #   -l
                                                    By:    .

                                                      Jon an Kobrinski,AU SA


   oate,%111I> o                                    By:
                                                       DanielR shbaum ,Attorney forDefendant


   Date: 1/4 lvv                                    By: L3sj- k*-
                                                        Lp lyou Liao,Defendant
